Citation Nr: 0919818	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-02 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to February 
1946.

This case comes to the Board of Veterans' Appeals (the Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (the RO) in St. Paul, Minnesota, 
which denied the Veteran's claim for TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Issue referred to the RO

The Veteran has filed a claim for non-service-connected 
pension which has not yet been decided by the RO.  The issue 
is therefore referred to the RO for such appropriate action 
as may be necessary.  


REMAND

The Board regrets the necessity of having to remand this 
case.  However, for reasons explained immediately below a 
remand is unfortunately necessary.

The Veteran is service-connected for bilateral hearing loss, 
rated as 60 percent disabling; eczematoid dermatitis, rated 
as 10 percent disabling; left varicocele, rated as 
noncompensably (zero percent) disabling; enlarged tonsils, 
rated as noncompensably (zero percent) disabling; shin 
contusion of the left calf, rated as noncompensably (zero 
percent) disabling; and folliculitis of the glans penis, 
rated as noncompensably (zero percent) disabling.  The 
combined rating of all service-connected disabilities is 60 
percent.   

The Veteran therefore meets the criteria for schedular 
consideration of TDIU based on his service-connected hearing 
loss rated as 60 percent disabling, and his exzematoid 
dermatitis rated as 10 percent disabling.  See 38 C.F.R. 
§ 4.16(a) (2008).  

The Veteran contends that he is unemployable due to his 
service-connected hearing loss.  In his August 2005 notice of 
disagreement, and his January 2006 substantive appeal (VA 
Form 9), the Veteran complained that the RO had not obtained 
a medical opinion as to the impact of his service-connected 
hearing loss on his employability.   In this regard, the 
Board observes that a November 2004 VA audiological 
examination did not provide an opinion as to the impact of 
the Veteran's service-connected hearing loss on his 
employability.  An April 2005 VA general examination for 
unemployability also did not provide an opinion as to the 
impact of his service-connected hearing loss on his 
employability, nor did it consider the impact of his other 
service-connected disabilities on his employability.

The Board is unable to render a decision in this case without 
such a medical opinion.  It is further noted that the last VA 
audiometric examination was conducted in November 2004, some 
4 1/2 years ago.  A remand is therefore needed for another 
audiometric examination in order to ascertain the current 
status of the Veteran's hearing loss, and to obtain an 
opinion as to the impact of the Veteran's several service-
connected disabilities on his employability.  These questions 
must be addressed appropriately qualified medical 
professional(s).  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran 
for a general medical examination 
relating to his service-connected 
disabilities (listed above), to include 
an audiological examination.  The 
audiological examiner should provide a 
detailed description of the current 
severity of the Veteran's service-
connected bilateral hearing loss.  The 
general medical examiner should assess 
the current severity of the Veteran's 
service-connected disabilities.  An 
opinion should be provided as to the 
impact of the Veteran's service-connected 
disabilities, including hearing loss, on 
his ability to secure and follow a 
substantially gainful occupation without 
regard to his age.  A detailed rationale 
for all opinions must be included.  The 
examination report(s) should be 
associated with the claims file.   

2.  After undertaking any additional 
development which it deems to be 
appropriate, the RO should then 
readjudicate Veteran's claim for TDIU.  
If the benefit sought on appeal is 
denied, the RO should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



